Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                        Jun 09 2014, 9:16 am




ATTORNEY FOR APPELLANT:

KARA L. REAGAN
Stafford Law Office, LLC
Bloomington, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

In the Matter of COMMITMENT OF E.L.,                )
                                                    )
E.L.,                                               )
                                                    )
        Appellant-Respondent,                       )
                                                    )
               vs.                                  )     No. 53A05-1311-MH-571
                                                    )
INDIANA UNIVERSITY HEALTH–                          )
BLOOMINGTON HOSPITAL and                            )
TERRI KLINGELHOEFER, MA, LSW,                       )
                                                    )
        Appellees-Petitioners.                      )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                       The Honorable MaryEllen Diekhoff, Special Judge
                              Cause No. 53C07-1310-MH-363



                                           June 9, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
      E.L. appeals her temporary involuntary commitment at Indiana University Health-

Bloomington Hospital (“Hospital”) contending that the evidence was insufficient to

support the commitment for a period of up to ninety days and the order for forced

medication. Sua sponte, we address the dispositive issue of whether E.L.’s appeal should

be dismissed as moot because E.L.’s commitment concluded on January 13, 2014.

      We dismiss.

                      FACTS AND PROCEDURAL HISTORY

      In a “Statement in Support of Immediate Detention of Mentally Ill and Dangerous

Person,” dated October 6, 2013, Dr. Robert Skelton, a Hospital physician, stated that E.L.

was in a manic state of mind and was “continually attempting to find son and neglecting

self care by not eating or drinking, continually show[ing] a verbal diatribe of thoughts

and ideas that are not of a person in good mental health.” Appellant’s App. at 15. The

report stated that E.L.’s random actions could lead to people being aggressive toward her

and could lead to her being harmed. Id. According to physician’s emergency statement

of Dr. Matthew Runnebohm, another Hospital physician, E.L. was “currently manic,”

“yelling and cursing,” and “calling 911 repeatedly.” Id. at 9. On October 10, 2013, Terri

Klingelhoefer, a health officer of the Hospital, filed a petition for the temporary

involuntary commitment of E.L. Id. at 10-11. E.L. was appointed counsel, and a hearing

on the petition was held on October 15, 2013.

      In the “Emergency Report Following Detention,” dated October 10, 2013 and

signed by Dr. Carey Mayer, Dr. Mayer opined that E.L. was suffering from “[b]ipolar

disorder manic episode,” is dangerous or gravely disabled, and “requires continuing care

                                            2
and treatment.” Id. at 16. Dr. Mayer recommended that E.L. be detained in “this

facility” pending the hearing. Id. The trial court held a hearing at which Dr. Perry

Griffith, a board certified psychiatrist, testified that he had seen E.L. once in 2012 and

now in 2013. Tr. at 2. Dr. Griffith testified that E.L. has a diagnosis of bipolar disorder

and opined that E.L. is acutely dangerous to herself because of her disorganization and

inability to provide for her basic needs. Id. E.L. testified at the hearing on her own

behalf. Following the hearing, the trial court granted the Hospital’s petition and issued an

Order for Involuntary Commitment of E.L. for a temporary period not to exceed ninety

days. E.L. filed a Motion to “Correct Error and for Order to Refrain from Administering

Medication,” which the trial court denied on October 23, 2013. Appellant’s App. at 2, 27-

32. E.L. timely filed a notice of appeal.1

                              DISCUSSION AND DECISION

       A trial court may order a temporary mental health commitment where a petitioner

shows that the patient is mentally ill and either dangerous to herself or others or gravely

disabled. Ind. Code § 12-26-6-1. E.L. contends that the evidence was insufficient to

support the commitment order.

       E.L. admits that her “period of temporary involuntary commitment in this matter

expired on January 13, 2014, and that she is no longer subject to the order.” Appellant’s

Br. at 9. Accordingly, E.L. acknowledges this appeal is moot. Id.; see G.Q. v. Branam,

917 N.E.2d 703, 706 (Ind. Ct. App. 2009) (appeal is moot where patient has been



       1
         E.L. filed her Appellant’s Brief on January 21, 2014, about one week after she was released
from involuntary commitment.

                                                 3
discharged from involuntary commitment). An exception to the general rule requiring us

to dismiss moot appeals is the exception for issues of great public interest that are likely

to recur. See G.Q., 917 N.E.2d at 706 (moot case may be decided on its merits when it

involves questions of great public interest that are likely to recur). Although we agree

with E.L. that the issue of involuntary commitment is one of great public interest that is

likely to recur, we decline to apply that exception here given the posture of this particular

appeal and our corresponding standard of review.              Because the Hospital and

Klingelhoefer have not filed an appellees’ brief in this matter, our standard of review is

that of prima facie error. Deckard v. Deckard, 841 N.E.2d 194, 199 (Ind. App. 2006).

An issue pertaining to involuntary commitment is of great public importance and

warrants a more thorough review than that in which only one party has filed a brief and

participates in the appeal. Therefore, we decline to apply that exception to this appeal.

       Dismissed.

MAY, J., and BAILEY, J., concur.




                                             4